DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 12 were rejected in Office Action from 02/16/2022.
Applicant filed a response, amended claims 1, 3-6 and 9, and cancelled claim 12.
Claims 1-10 and 13 are currently pending in the application, of claim 13 is withdrawn from consideration. Claim 11 was previously cancelled.
Claims 1-10 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" and “the other portion” in lines 7-8 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “each of the pair of first sidewalls”. It is not clear what is required by this limitation as it can be interpreted that there is more than one “pair of first sidewalls”. However, claim 1 only recites “a pair of first sidewalks”.
Claim 4 recites the “each of the pair of second sidewalls”. It is not clear what is required by this limitation as it can be interpreted that there is more than one “pair of second sidewalls”. However, claim 1 only recites “a pair of second sidewalls”.
Claim 5 recites the limitation “any one of the pair of first sidewalls and the pair of second sidewalls are in surface contact with outer surfaces of the battery stack in the direction in which the battery cells are stacked”.  It is not clear what is required by this limitation as claim 1, which claim 5 depends on, requires the pair of first sidewalls and the pair of second sidewalls overlap with each other to form a double-wall structure in the direction in which the battery cells are stacked. 
Claim 6 recites the “each of the pair of second sidewalls and the pair of second sidewalls”. It is not clear what is required by this limitation as it can be interpreted that there is more than one of a “pair of first sidewalls” and “pair of second sidewalls”. However, claim 1 only recites “a pair of first sidewalls” and “a pair of second sidewalls”.
Claim 10 recites the limitation “the top section along the edges of the top section”. There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2 and 7-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record if the rejection above is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor render obvious each and every limitation of the battery module as recited in independent claim 1. The closest prior art of record Hirikawa teaches a similar configuration of a battery module (see Office Action from 10/18/2021, pages 2-6) however, Hirikawa is silent with regards to the particular arrangement of at least one guide groove is formed in the bus bar support, and at least one insertion guide is formed at the bottom section of the first case unit with a predetermined height and inserted into the at least one guide groove.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive in view of the new amendments.  The previous rejection has been withdrawn. However, upon further consideration, a new rejection under 112 is presented above. In addition, the previous objection to claims 1, 3-6 and 9 is withdrawn in view of the new amendments. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (U.S. Patent Application Publication 2009/0305116).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723